DETAILED ACTION
	This is in reference to communication received 23 February 2021. Claims 1 – 3, 5 – 10, 12 – 14 and 16 – 19 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was received via email from Alan T. Harrison (Reg. No. 58,933) on 28 April 2021 for amendments to the claimed invention as claimed in claims 1, 13 and 18. 
Authorization for this examiner’s amendment was received during phone interview with Alan T. Harrison (Reg. No. 58,933) on 11 may 2021 for cancelling claims 5 and 6. 
After the examiner’s amendment:

Claim 1 will read as follows:
A computer-implemented method comprising:
receiving promoted content for display at a primary device that is a node of a cloud network and a user device;
detecting and profiling a user’s cognitive state by monitoring the user’s interactions with the primary device using at least one of: eye tracking sensors, motion tracking sensors, audio/speech sensors, and a camera and monitoring the user’s interactions with one or more 
predicting the user’s behavior with respect to the promoted content by inferring the user’s context and preferences from the detected profile of the user’s cognitive state, using a neural network; 
prompting the user for feedback via the primary device;
retraining the neural network using the feedback; and
in response to the prediction of the user’s behavior that the user may attempt to purchase promoted content, automatically demoting the promoted content, wherein demoting the promoted content includes blocking transfer of the promoted content that is displayed at the primary device from the primary device to one or more secondary devices via a peer-to-peer network that is established between the primary device and the one or more secondary devices.

Claim 5	Cancelled

Claim 6	Cancelled

Claim 13 will read as follows:
 A non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method of:
receiving promoted content for display at a primary device that is a user device: detecting and profiling a user’s cognitive state by monitoring the user’s interactions with the primary device using at least one of: eye tracking sensors, motion tracking sensors, audio/speech sensors, and a camera and monitoring the user’s interactions with one or more applications using at least one of: typing characteristics, mouse movement, analysis of typed content, and an application profile;

prompting the user for feedback via the primary device: retraining the neural network using the feedback; and
in response to the prediction of the user’s behavior that the user may attempt to purchase promoted content, automatically demoting the promoted content, wherein demoting the promoted content includes blocking transfer of the promoted content that is displayed at the primary device from the primary device to one or more secondary devices via a peer-to-peer network that is established by the primary device with the one or more secondary devices.

Claim 18 will read as follows:
An apparatus comprising:
a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method of:
receiving promoted content for display at a primary device that is a user device: detecting and profiling a user’s cognitive state by monitoring the user’s interactions with the primary device using at least one of: eye tracking sensors, motion tracking sensors, audio/speech sensors, and a camera and monitoring the user’s interactions with one or more applications using at least one of: typing characteristics, mouse movement, analysis of typed content, and an application profile;
predicting the user’s behavior with respect to the promoted content by inferring the user’s context and preferences from the detected profile of the user’s cognitive state, using a neural network;

in response to the prediction of the user’s behavior that the user may attempt to purchase promoted content, automatically demoting the promoted content, wherein demoting the promoted content includes blocking transfer of the promoted content that is displayed at the primary device from the primary device to one or more secondary devices via a peer-to-peer network that is established by the primary device with the one or more secondary devices.



Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
A primary device (a user device that is a node in a cloud network) receives content for display at a primary device;
user’s interaction with the device is monitored using sensors such as eye tracking, motion tracking, audio/speech sensors, camera) and the user interaction with one or more applications’
user’s interaction with applications on the primary device is also monitored using one or more of typing characteristics, mouse movement, analysis of typed content, and an application profile;
user’s behavior with respect to the promoted content is predicted by inferring the user’s context (from historical data, including the user’s historic activity within his or her immediate social graph) and preferences (user’s preferences based on the actions or behaviors of similar users) from the detected profile of the user’s cognitive state (social media posts that the user has made, using a neural network; 
user associated with the primary device is prompted to for a feedback, and the neural network being used is retrained using the feedback received from the user;
when it is predicted that the user may attempt to purchase promoted content, the promoted content is automatically demoted by blocking transfer of the promoted content from the primary device to one or more secondary devices via a peer-to-peer network that is established between the primary device and the one or more secondary devices.
Prior art teaches:
monitoring of user’s interaction with respect to a promoted content using sensors such as eye tracking, motion tracking, audio/speech sensors, camera) and the user interaction with 
predicting user’s behavior with respect to the promoted content by using user’s historical data, user’s preferences; 
requesting user to provide a feedback;
retraining neural network using updated information;
transferring of the promoted content from the primary device to one or more secondary devices via a peer-to-peer network that is established between the primary device and the one or more secondary devices.

Prior at does not teach:
when it is predicted that the user may attempt to purchase promoted content, automatically demoting the promoting content by blocking transfer of the promoted content from the primary device to one or more secondary devices via a peer-to-peer network that is established between the primary device and the one or more secondary devices.

Although additional art could be cited as teaching to block transfer of the promoted content from the primary device to one or more secondary devices via a peer-to-peer network, addressing at least some of the new claim limitations, examiner concludes that addition of Shiffert et al. US Patent 10,713,386 which teaches peer-to-peer geotargeting of content over ad-hoc mesh of networks and Podgorny et al. US Patent 10,990,996 which teaches predicting application conversion using eye tracking, would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

May 11, 2021